Citation Nr: 1828626	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  17-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1954 to February 1957.

This case comes before the Board of Veterans' Appeals (Board) from a June 2016 rating decision of the Veterans Benefits Administration Regional Office (RO).  Jurisdiction is currently with the Muskogee, Oklahoma RO.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  In May 2017, the Veteran submitted correspondence indicating that he wished to withdraw his request for a hearing.  Accordingly, the Board deems the Veteran's request for a hearing to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration.

The Veteran underwent a June 2016 VA examination pertaining to his hearing loss and tinnitus wherein the examiner concluded that the conditions are not due to service as the Veteran had not sought treatment for the conditions for some 50-60 years after leaving service.  

Following the June 2016 examination, the Veteran submitted correspondence indicating that the examination report did not accurately reflect his statements concerning his history of hearing problems; in particular, the Veteran stated that his hearing problems, including ringing, began about 18 months after service and that they have worsened since then.  See Veteran letters received in June 2016 and January 2017.  Additionally, in an August 2017 brief, the Veteran's representative raised the issue of whether the Veteran's hearing loss was a delayed result of in-service noise exposure, or an example of a condition that has been labeled "hidden hearing loss."

The Board requested a VHA opinion on this matter in October 2017.  Although a VHA opinion was rendered in November 2017, the examiner did not address the Veteran's contentions that his hearing problems (including tinnitus) began shortly after separation from service.  Further, the examiner did not provide an opinion on the concept of delayed onset hearing loss or "hidden hearing loss," as discussed in the representative's August 2017 brief.  On remand, an opinion on this matter should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant VA treatment records dated since December 2016 and associate them with the claims folder.

2.  Obtain addendum opinions addressing the etiology of the Veteran's hearing loss and tinnitus.  Access to the electronic claims files must be made available to the examiner for review.  The examiner is asked to provide opinions on the following:

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent) that hearing loss is attributable to service or any incident in service, to include noise exposure from his duties working near a flight line.

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent) that tinnitus is attributable to service or any incident in service, to include noise exposure from his duties working near a flight line.

The examiner is requested to review the Veteran's June 2016 and January 2017 lay statements concerning his exposure to acoustic trauma and hearing loss and ear ringing symptoms.  The examiner is also asked to specifically comment on the concept of a delayed onset hearing loss (i.e., does absence of pertinent complaints and normal audiometry at separation preclude a nexus between the current disability and exposure to noise trauma in service) and on the concept of "hidden hearing loss (as discussed in the representative's August 2017 brief)." If feasible, the examiner is asked to cite to medical literature supporting the responses to the questions posed.

For purposes of these addendum opinions, the Veteran should be considered a reliable historian.  The rationale for all opinions expressed must be provided.  If any required opinion cannot be provided, the examiner should explain why.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. If it is determined that an opinion cannot be entered without additional examination, such an examination must be scheduled in accordance with applicable procedures.

3.  Readjudicate the claims after any necessary development is complete.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

